Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 02/02/2021.

Status of the claims

Claims 1-25 were pending, claims 1, 11, 18, 24 and 25 have been amended.  Therefore, claims 1-25 are currently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Muthukrishnan et al. (US 20190377694, hereafter Muthukrishnan) in view of Konar et al. “Zookeeper: Wait-free coordination for Internet-scale systems” Yahoo research, 05/12/2010, (hereafter Konar) in view of Feng et al. (US 20170109369, hereafter Feng).

Regarding claim 1, Muthukrishnan discloses: A method that provides communication between a plurality of applications running on a plurality of nodes that include a local node and one or more remote nodes, wherein each of the plurality of nodes is an information handling system that includes a processor and a memory accessible by the processor, the method comprising (Muthukrishnan [0050; 0054; 0055] discloses: a computer network provides connectivity among a set of nodes. The nodes may be local to and/or remote from each other and a computer network provides connectivity between clients and network resources. Network resources include hardware and/or software configured to execute server processes); 
receiving a plurality of subscription requests from one or more subscriber applications, wherein a first subscription request references a name that corresponds to a named data element (Muthukrishnan [0021] discloses: The Shared Namespace Manager 110 receives requests for a namespace that is shareable privately with other processes. The shared namespace manager 110 (hereinafter "SNM") creates a shareable namespace including creating and managing a Namespace descriptor 114. The SNM also provides the requesting process with a handle that references the namespace descriptor 114), 
Muthukrishnan didn’t disclose, but Konar discloses: wherein the named data element is stored in a coordination Namespace that is stored in the plurality of memories distributed amount the plurality nodes (Konar [section 2.1 Service Overview” pages 2 and 3] discloses: the ZooKeeper  (as a distributed coordination service for distributed applications) provides to its clients the abstraction of a set of data nodes (znodes) , organized according to a hierarchical name space (as coordination name space in the znodes (znodes to denote an in-memory data nodes in the zookeeper data and all znodes store data as fig. 1)).
Muthukrishnan and Konar are analogous art because they in the same field of endeavor, distributed system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Muthukrishnan, to include the limitation as teaching in Konar, in order for coordinating processes of distributed applications]. The suggestion/motivation to provide a simple and high performance kernel for building more complex coordination primitives at the client (Konar [Abstract]).
Muthukrishnan didn’t disclose, but Feng discloses: generating a number of version named data elements (Feng [0063] discloses: new version datasets; [0069; 0050] discloses: each version database associated with a corresponding namespace, dataset identify, consumer identify); and 
communicating an availability of a first version named data element to one or more of the subscriber applications based on a criteria included in the plurality of subscription requests (Feng [0075] discloses: delivering data to ensures low latency  and data availability events to the consumers). 
Muthukrishnan and Feng are analogous art because they in the same field of endeavor, distributed system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to 

Regarding claim 2, Muthukrishnan as modified discloses: The method of claim 1 further comprising: accessing the named data element by a selected one of the subscriber applications (Muthukrishnan [0028; 0040] discloses: the variety of access rights to a shared namespace). 
Regarding claim 3, Muthukrishnan  as modified discloses: The method of claim 1 wherein each of the version named data elements includes a reference to a data included in the named data element (Muthukrishnan[0027] discloses: Handle 112 references Namespace descriptor; [0022] discloses: namespace include including identifiers of memory segments allocated to the namespace, access keys, protection keys ). 
Regarding claim 4, Muthukrishnan  as modified discloses:  The method of claim 3 further comprising: providing a status to the one or more of the subscriber applications wherein the status includes the data reference from the named data element (Muthukrishnan 0032] discloses: adds an identifier of the requesting process 140 to the list of processes authorized to access the namespace, creates a handle 112 to reference the namespace descriptor (status include the reference namespace descriptor to access the namespace), and provides the handle to the requesting process). 
Regarding claim 5, Muthukrishnan as modified discloses: The method of claim 1 wherein a Coordination Namespace server receives the subscription requests, the method further comprising: tracking, by the Coordination Namespace server, the one or more subscriber applications in a metadata area associated with the version named data element (Feng [0008] discloses a checksum is used to validate the version of the dataset).

Feng [0062-0064] discloses: determined whether version dataset of the subscribe request is valid, and the new version datasets may also be pushed to requesting subscribers as they become available; [0071] discloses: Once a dataset version is published/availability in the Transporter registry, all distributors can be notified of the availability of this new version). 
Regarding claim 7, Muthukrishnan  as modified discloses:  The method of claim 1 wherein a first of the subscriber applications is running on the local node, wherein a second of the subscriber applications is running on a second node from the plurality of nodes, and wherein the method further comprises: storing the first version of the named data element in a memory of the local node, wherein the first version of the named data element corresponds to the first subscriber application (Feng [0043; 0049] discloses: handle subscription requests from a plurality of consumer clients, e.g., 112. The Transporter 102 can generally be described through a simple example of a dataset that maps city names to zip codes. A publisher can initially define a dataset and create a database. The publisher can store the dataset data files, along with metadata, in local reliable storage); and 
storing a second version of named data element in a memory of the second node, wherein the second version of the named data element corresponds to the second subscriber application (Feng [0034] discloses: the number of consumers of a dataset may range in the hundreds (if not thousands or higher), spread across several data centers; the number of datasets themselves may number in the hundreds, as is true for web serving clusters today. For instance, an online ads serving cluster requires the distribution of a GB dataset to thousands of serving nodes; [0037] discloses: storing metadata associated with dataset versions). 
(Feng [0043] discloses: A publisher can initially define a dataset and create a database. The publisher can store the dataset data files, along with metadata, in local reliable storage. Destination servers can be configured to perform a lookup and subscribe to the dataset). 
Regarding claim 9, Muthukrishnan as modified discloses:  The method of claim 8 wherein the publisher application is running on a third node from the plurality of nodes, and wherein the named data element is stored in a memory of the third node (Feng [0067] discloses: each publisher may be associated with one or more namespaces (e.g., 412) for one or more published datasets. Each publisher's dataset may also be associated with one or more znodes corresponding to different dataset versions. associated metadata, and a location for such dataset, for respect to cloud storage or any suitable storage type). 
Regarding claim 10, Muthukrishnan  as modified discloses:  The method of claim 1 further comprising: storing the first version of the named data element, wherein the first version is published by a first publisher process; and storing a second version of the named data element, wherein the second version is published by a second publisher process (Feng [0067] discloses: publishers ,each publisher may publish dataset for any suitable number of namespaces, and multiple publishers may each have one or more namespaces. Each publisher's dataset may also be associated with one or more znodes (e.g., 428a, 428b) corresponding to different dataset versions and each znode contain an expiration parameter, associated metadata, a location for such dataset; [0037] discloses: storing metadata associated with dataset versions). 
Regarding claim 11, Muthukrishnan as modified discloses:  An information handling system (a local node) comprising: one or more processors (Muthukrishnan [0065]);
Muthukrishnan [0050; 0054; 0055] discloses: a computer network provides connectivity among a set of nodes. The nodes may be local to and/or remote from each other and a computer network provides connectivity between clients and network resources. Network resources include hardware and/or software configured to execute server processes); and
 a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions comprising (Muthukrishnan [0065]):
 receiving a plurality of subscription requests from one or more subscriber applications, wherein a first subscription request references a name that corresponds to a named data element (Muthukrishnan [0021] discloses: The Shared Namespace Manager 110 receives requests for a namespace that is shareable privately with other processes. The shared namespace manager 110 (hereinafter "SNM") creates a shareable namespace including creating and managing a Namespace descriptor 114. The SNM also provides the requesting process with a handle that references the namespace descriptor 114), 
Muthukrishnan didn’t disclose, but Konar discloses: wherein the named data element is stored in a coordination Namespace that is stored in the plurality of memories distributed amount the plurality nodes (Konar [section 2.1 Service Overview” pages 2 and 3] discloses: the ZooKeeper  (as a distributed coordination service for distributed applications) provides to its clients the abstraction of a set of data nodes (znodes) , organized according to a hierarchical name space (as coordination name space in the znodes (znodes to denote an in-memory data nodes in the zookeeper data and all znodes store data as fig. 1)).
Muthukrishnan and Konar are analogous art because they in the same field of endeavor, distributed system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Muthukrishnan, to include the limitation as teaching in Konar, in order for coordinating processes of distributed applications]. The suggestion/motivation to provide a simple and high performance kernel for building more complex coordination primitives at the client (Konar [Abstract]).

(Feng [0063] discloses: new version datasets; [0069; 0050] discloses: each version database associated with a corresponding namespace, dataset identify, consumer identify); and 
communicating an availability of a first version named data element to one or more of the subscriber applications based on a criteria included in the plurality of subscription requests (Feng [0075] discloses: delivering data to ensures low latency  and data availability events to the consumers). 
Muthukrishnan and Feng are analogous art because they in the same field of endeavor, distributed system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Muthukrishnan, to include the limitation as teaching in Feng, in order for subscribing delivers data to the consumer. The suggestion/motivation to combine is to support a new dataset between a new set of publishers and consumers.
Regarding claim 12, Muthukrishnan as modified discloses: The information handling system of claim 11 further comprising: accessing the named data element by a selected one of the subscriber applications (Muthukrishnan [0027] discloses: Handle 112 references Namespace descriptor; [0022] discloses: namespace include including identifiers of memory segments allocated to the namespace, access keys, and protection keys). 
Regarding claim 13, Muthukrishnan  as modified discloses: The information handling system of claim 11 wherein each of the version named data elements includes a reference to a data included in the named data element (Muthukrishnan[0027] discloses: Handle 112 references Namespace descriptor; [0022] discloses: namespace include including identifiers of memory segments allocated to the namespace, access keys, protection keys ). 
Regarding claim 14, Muthukrishnan  as modified discloses: The information handling system of claim 13 further comprising: providing a status to the one or more of the subscriber applications wherein the status includes the data reference from the named data element (Muthukrishnan 0032] discloses: adds an identifier of the requesting process 140 to the list of processes authorized to access the namespace, creates a handle 112 to reference the namespace descriptor (status include the reference namespace descriptor to access the namespace), and provides the handle to the requesting process). 
Regarding claim 15, Muthukrishnan as modified discloses:  The information handling system of claim 11 wherein a Coordination Namespace server receives the subscription requests, the actions further comprising: tracking, by the Coordination Namespace server, the one or more subscriber applications in a metadata area associated with the version named data element (Feng [0008] discloses a checksum is used to validate the version of the dataset);
 comparing, by the Coordination Namespace server, a version metadata corresponding to the version named data element with the criteria included in each of the subscription requests to determine a corresponding availability and wherein the Coordination Namespace server communicates the availability based upon the comparison (Feng [0062-0064] discloses: determined whether version dataset of the subscribe request is valid, and the new version datasets may also be pushed to requesting subscribers as they become available; [0071] discloses: Once a dataset version is published/availability in the Transporter registry, all distributors can be notified of the availability of this new version). 
Regarding claim 16, Muthukrishnan  as modified discloses: The information handling system of claim 11 wherein a first of the subscriber applications is running on the local node, wherein a second of the subscriber applications is running on a second node from the plurality of nodes (Feng [0043; 0049] discloses: handle subscription requests from a plurality of consumer clients, e.g., 112. The Transporter 102 can generally be described through a simple example of a dataset that maps city names to zip codes. A publisher can initially define a dataset and create a database. The publisher can store the dataset data files, along with metadata, in local reliable storage), 
wherein a publisher application stores the data in a memory associated with the named data element, and wherein the publisher application is running on a third node from the plurality of nodes and stores a first pointer to a first version of data in a first named data element and a second pointer to a second version of data in a second named data element, and wherein the actions further comprise (Feng [0067] discloses: each publisher may be associated with one or more namespaces (e.g., 412) for one or more published datasets. Each publisher's dataset may also be associated with one or more znodes corresponding to different dataset versions. associated metadata, and a location for such dataset, for respect to cloud storage or any suitable storage type): 
storing the first version of the named data element in a memory of the local node, wherein the first version of the named data element corresponds to the first subscriber application (Feng [0043; 0049] discloses: handle subscription requests from a plurality of consumer clients, e.g., 112. The Transporter 102 can generally be described through a simple example of a dataset that maps city names to zip codes. A publisher can initially define a dataset and create a database. The publisher can store the dataset data files, along with metadata, in local reliable storage); and 
storing a second version of named data element in a memory of the second node, wherein the second version of the named data element corresponds to the second subscriber application (Feng [0043; 0049] discloses: handle subscription requests from a plurality of consumer clients, e.g., 112. The Transporter 102 can generally be described through a simple example of a dataset that maps city names to zip codes. A publisher can initially define a dataset and create a database. The publisher can store the dataset data files, along with metadata, in local reliable storage). 
Regarding claim 17, Muthukrishnan  as modified discloses:  The information handling system of claim 11 further comprising: storing the first version of the named data element, wherein the first version is published by a first publisher process; and storing a second version of the named data element, wherein the second version is published by a second publisher process (Feng [0067] discloses: publishers ,each publisher may publish dataset for any suitable number of namespaces, and multiple publishers may each have one or more namespaces. Each publisher's dataset may also be associated with one or more znodes (e.g., 428a, 428b) corresponding to different dataset versions and each znode contain an expiration parameter, associated metadata, a location for such dataset). 
Regarding claim 18, Muthukrishnan as modified discloses: A computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system (a local node) amongst a plurality of nodes, each of the plurality of nodes 
receiving a plurality of subscription requests from one or more subscriber applications, wherein a first subscription request references a name that corresponds to a named data element (Muthukrishnan [0021] discloses: The Shared Namespace Manager 110 receives requests for a namespace that is shareable privately with other processes. The shared namespace manager 110 (hereinafter "SNM") creates a shareable namespace including creating and managing a Namespace descriptor 114. The SNM also provides the requesting process with a handle that references the namespace descriptor 114), 
Muthukrishnan didn’t disclose, but Konar discloses: wherein the named data element is stored in a coordination Namespace that is stored in the plurality of memories distributed amount the plurality nodes (Konar [section 2.1 Service Overview” pages 2 and 3] discloses: the ZooKeeper  (as a distributed coordination service for distributed applications) provides to its clients the abstraction of a set of data nodes (znodes) , organized according to a hierarchical name space (as coordination name space in the znodes (znodes to denote an in-memory data nodes in the zookeeper data and all znodes store data as fig. 1)).
Muthukrishnan and Konar are analogous art because they in the same field of endeavor, distributed system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Muthukrishnan, to include the limitation as teaching in Konar, in order for coordinating processes of distributed applications]. The suggestion/motivation to provide a simple and high performance kernel for building more complex coordination primitives at the client (Konar [Abstract]).

Muthukrishnan didn’t disclose, but Feng discloses: generating a number of version named data elements (Feng [0063] discloses: new version datasets; [0069; 0050] discloses: each version database associated with a corresponding namespace, dataset identify, consumer identify); and 
communicating an availability of a first version named data element to one or more of the subscriber applications based on a criteria included in the plurality of subscription requests (Feng [0075] discloses: delivering data to ensures low latency  and data availability events to the consumers). 

Regarding claim 19, Muthukrishnan as modified discloses: The computer program product of claim 19 further comprising: accessing the named data element by a selected one of the subscriber applications (Muthukrishnan [0027] discloses: Handle 112 references Namespace descriptor; [0022] discloses: namespace include including identifiers of memory segments allocated to the namespace, access keys, and protection keys). 
Regarding claim 20, Muthukrishnan  as modified discloses: The computer program product of claim 19 wherein each of the version named data elements includes a reference to a data included in the named data element (Muthukrishnan[0027] discloses: Handle 112 references Namespace descriptor; [0022] discloses: namespace include including identifiers of memory segments allocated to the namespace, access keys, protection keys ). 
Regarding claim 21, Muthukrishnan  as modified discloses:  The computer program product of claim 20 further comprising: providing a status to the one or more of the subscriber applications wherein the status includes the data reference from the named data element (Muthukrishnan 0032] discloses: adds an identifier of the requesting process 140 to the list of processes authorized to access the namespace, creates a handle 112 to reference the namespace descriptor (status include the reference namespace descriptor to access the namespace), and provides the handle to the requesting process). 
Regarding claim 22, Muthukrishnan as modified discloses: The computer program product of claim 18 wherein a Coordination Namespace server receives the subscription requests, the actions further comprising: tracking, by the Coordination Namespace server, the one or more subscriber (Feng [0008] discloses a checksum is used to validate the version of the dataset).
Regarding claim 23, Muthukrishnan  as modified discloses:  The computer program product of claim 16 wherein the actions further comprising: comparing, by the Coordination Namespace server, a version metadata corresponding to the version named data element with the criteria included in each of the subscription requests to determine a corresponding availability and wherein the Coordination Namespace server communicates the availability based upon the comparison (Feng [0062-0064] discloses: determined whether version dataset of the subscribe request is valid, and the new version datasets may also be pushed to requesting subscribers as they become available; [0071] discloses: Once a dataset version is published/availability in the Transporter registry, all distributors can be notified of the availability of this new version). . 
Regarding claim 24, Muthukrishnan as modified discloses:  A method that provides communication between a plurality of applications running on a plurality of nodes that include a local node and one or more remote nodes, wherein each of the plurality of nodes is an information handling system that includes a processor and a memory accessible by the processor, the method comprising:
 receiving a subscription request from one or more subscriber applications, wherein the subscription requests reference a name that corresponds to a named data element (Muthukrishnan [0021] discloses: The Shared Namespace Manager 110 receives requests for a namespace that is shareable privately with other processes. The shared namespace manager 110 (hereinafter "SNM") creates a shareable namespace including creating and managing a Namespace descriptor 114. The SNM also provides the requesting process with a handle that references the namespace descriptor 114), and accessing the named data element by a selected one of the subscriber applications (Muthukrishnan [0027] discloses: Handle 112 references Namespace descriptor; [0022] discloses: namespace include including identifiers of memory segments allocated to the namespace, access keys, and protection keys); 
wherein the accessing retrieves a status from the version named data element that corresponds with the selected subscriber application, and wherein a first of the subscriber applications is running on (Muthukrishnan 0032] discloses: adds an identifier of the requesting process 140 to the list of processes authorized to access the namespace, creates a handle 112 to reference the namespace descriptor (status include the reference namespace descriptor to access the namespace), and provides the handle to the requesting process):
Muthukrishnan didn’t disclose, but Feng discloses: 
wherein the named data element is stored in a shared memory comprising memory that is shared amongst the plurality of nodes (Feng [0037; 0038] discloses: The registry 108 may be used to maintain a directory of all datasets and their subscriptions, which can also be utilized to notify only the interested subscribers in response to each new publishing event. The registry can also be used to store metadata associated with dataset versions, and ZooKeeper nodes store their data in a hierarchical name space (as share memory among the plurality of nodes in the zookeeper), much like a file system or a trie datastructure); 
generating a number of version named data elements, wherein each of the version named data elements corresponds to a different one of the subscriber applications, and wherein each of the version named data elements is associated to the named data element (Feng [0063] discloses: new version datasets; [0069; 0050] discloses: each version database associated with a corresponding namespace, dataset identify, consumer identify); and 
 storing a first version of the named data elements in a memory of the first node, wherein the first version of the named data element corresponds to the first subscriber application (Feng [0067] discloses: publishers, each publisher may publish dataset for any suitable number of namespaces, and multiple publishers may each have one or more namespaces. Each publisher's dataset may also be associated with one or more znodes (e.g., 428a, 428b) corresponding to different dataset versions and each znode contain an expiration parameter, associated metadata, a location for such dataset); and
 storing a second version of named data elements in a memory of the second node, wherein the second version of the named data element corresponds to the second subscriber application (Feng [0067] discloses: publishers, each publisher may publish dataset for any suitable number of namespaces, and multiple publishers may each have one or more namespaces. Each publisher's dataset may also be associated with one or more znodes (e.g., 428a, 428b) corresponding to different dataset versions and each znode contain an expiration parameter, associated metadata, a location for such dataset), and 
wherein a publisher application stores the data in a memory associated with the named data element, and wherein the publisher application requests storage of the data in the first and second versions of the named data element (Feng [0043] discloses: A publisher can initially define a dataset and create a database. The publisher can store the dataset data files, along with metadata, in local reliable storage. Destination servers can be configured to perform a lookup and subscribe to the dataset). 
Muthukrishnan and Feng are analogous art because they in the same field of endeavor, distributed system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Muthukrishnan, to include the limitation as teaching in Feng, in order for subscribing delivers data to the consumer. The suggestion/motivation to combine is to support a new dataset between a new set of publishers and consumers.
Regarding claim 25, Muthukrishnan as modified discloses:  An information handling system (a local node) comprising: one or more processors; 
a memory coupled to at least one of the processors (Muthukrishnan [0055]);
 a network interface that connects the local node to one or more remote nodes that each have a processor and memory accessible by the processor (Muthukrishnan [0057]); and 
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions comprising (Muthukrishnan [0067]): 
receiving a subscription request from one or more subscriber applications, wherein the subscription requests reference a name that corresponds to a named data element (Muthukrishnan [0021] discloses: The Shared Namespace Manager 110 receives requests for a namespace that is shareable privately with other processes. The shared namespace manager 110 (hereinafter "SNM") creates a shareable namespace including creating and managing a Namespace descriptor 114. The SNM also provides the requesting process with a handle that references the namespace descriptor 114), and wherein the named data element is stored in a shared memory comprising memory that is shared amongst the plurality of nodes; 
(Muthukrishnan [0027] discloses: Handle 112 references Namespace descriptor; [0022] discloses: namespace include including identifiers of memory segments allocated to the namespace, access keys, and protection keys);
 wherein the accessing retrieves a status from the version named data element that corresponds with the selected subscriber application, and wherein a first of the subscriber applications is running on the local node, wherein a second of the subscriber applications is running on a second node from the plurality of nodes(Muthukrishnan 0032] discloses: adds an identifier of the requesting process 140 to the list of processes authorized to access the namespace, creates a handle 112 to reference the namespace descriptor (status include the reference namespace descriptor to access the namespace), and provides the handle to the requesting process), and 
Muthukrishnan didn’t disclose, but Feng discloses: wherein the named data element is stored in a shared memory comprising memory that is shared amongst the plurality of nodes (Feng [0037; 0038] discloses: The registry 108 may be used to maintain a directory of all datasets and their subscriptions, which can also be utilized to notify only the interested subscribers in response to each new publishing event. The registry can also be used to store metadata associated with dataset versions, and ZooKeeper nodes store their data in a hierarchical name space (as share memory among the plurality of nodes in the zookeeper), much like a file system or a trie datastructure); 

generating a number of version named data elements, wherein each of the version named data elements corresponds to a different one of the subscriber applications, and wherein each of the version named data elements is associated to the named data element (Feng [0063] discloses: new version datasets; [0069; 0050] discloses: each version database associated with a corresponding namespace, dataset identify, consumer identify); and 
wherein the actions further comprises: storing a first version of the named data elements in a memory of the first node, wherein the first version of the named data element corresponds to the first subscriber application (Feng [0067] discloses: publishers, each publisher may publish dataset for any suitable number of namespaces, and multiple publishers may each have one or more namespaces. Each publisher's dataset may also be associated with one or more znodes (e.g., 428a, 428b) corresponding to different dataset versions and each znode contain an expiration parameter, associated metadata, a location for such dataset); and 
storing a second version of named data elements in a memory of the second node, wherein the second version of the named data element corresponds to the second subscriber application (Feng [0067] discloses: publishers, each publisher may publish dataset for any suitable number of namespaces, and multiple publishers may each have one or more namespaces. Each publisher's dataset may also be associated with one or more znodes (e.g., 428a, 428b) corresponding to different dataset versions and each znode contain an expiration parameter, associated metadata, a location for such dataset), and 
wherein a publisher application stores the data in a memory associated with the named data element, and wherein the publisher application requests storage of the data in the first and second versions of the named data element (Feng [0043] discloses: A publisher can initially define a dataset and create a database. The publisher can store the dataset data files, along with metadata, in local reliable storage. Destination servers can be configured to perform a lookup and subscribe to the dataset). 
Muthukrishnan and Feng are analogous art because they in the same field of endeavor, distributed system. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Muthukrishnan, to include the limitation as teaching in Feng, in order for subscribing delivers data to the consumer. The suggestion/motivation to combine is to support a new dataset between a new set of publishers and consumers.

Response to Arguments
Applicant’s arguments with respect to amendment of claims 1, 11 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments for claim 24 and 25 have been fully considered but they are not persuasive. Applicant argued that Muthukrishnan and Feng simply do not teach or suggest having named data elements in a memory that is shared amongst a plurality of nodes.  Examiner disagree, claims 24 ZooKeeper nodes store their data in a hierarchical name space (as share memory among the plurality of nodes in the zookeeper, see Feng [0037; 0038.  Therefore, Feng discloses:  the data elements in a memory that is shared amongst a plurality of nodes as recited in claims 24 and 25.
Applicant argued that Feng does not teach or suggest generating a number of version name data elements. Examiner disagree, Feng teach Feng [0063] discloses: new version datasets as generate a new versions for datasets; and each version can be a point-in-time (number of version) for ensure the datasets delivered to the consumers, see [0044]). In additional, the claims were not clearly citied that matches criteria included in subscriber requests with the version named data element for communicating 
an availability of a first version named data element.  Therefore, Feng teaches these limitations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161                                                                                                                                                                                                        


















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161